DETAILED ACTION
This office action is in response to applicants communication received on 9/22/2020.

Claims 1-20 are pending.

This action is non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on 9/13/2016 is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicants claim to foreign priority of 9/13/2016.

Response to Arguments 
However, even where Peters allegedly describes that different pressure inputs of an application can result in different functions, the presently recited claims are also directed to a processor that can link this pressure input to any button, including those not directly receiving the pressure input. The contact duration to the button of Han, and the pressure sensitive buttons of Peters, both fail to describe or otherwise render obvious such features.
Thus, Applicant submits that Han and newly cited Peters fail to disclose or otherwise render obvious the presently claimed combination of features recited in independent claims 1 and 12. As such, rejections of claims 1 and 12 under 35 U.S.C. §103 are improper and withdrawal of the rejection is respectfully requested.

Examiner response:  
The pressure of Peters can filter columns or rows of content based on the pressure. See [0017]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8-10, 12, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han US 2014/0310653 in view of Peters US 2007/0152959.

Regarding claim 1, Han teaches:
1. An electronic device comprising: a memory;
 
([0035] contact point); and
 
a processor ([0014] processor) electrically coupled with the memory and the display ([0014] client containing touchscreen and memory), wherein the processor is configured to:
 
execute an application ([0034] user interface) that is operable corresponding to the force input ([0035] contact point);
 
control to store history information in the memory ([0067] memory stores history information) on use of the electronic device, wherein the history information is related to a forcing point (item 333 relates to selection area 311), to which the force input is applied, on an execution screen of the application ([0038-0043] history information relates to contact point, and they get ordered by number of times they’re accessed); and
filter the history information according to an attribute of the forcing point when the force input to the forcing point occurs ([0038] teaches of displaying history information after a contact point is pressed a certain amount of time), and


a window of the history information ([0042] items 337-332 history information Fig. 3) to an area adjacent to the forcing point ([0041-0042] contact area 311 is adjacent to items 336-337 after a user selection of contact area 311 for a longer than predetermined period, based on the claim language, history information is very broad, the examiner interprets history information as any information based on the past [0019] Fig. 3 teaches of a user selecting icon 320 and when selected outputs to Fig. 4 [0020] teaches that the results of Fig. 4 can just be a subpanel of Fig. 3, that would read on being adjacent to the forcing point).  
wherein the window includes a first area and a second area having mutually different attributes ([0005] contains different contacts addresses).

Han doesn’t teach 

execute an application that is variably operable corresponding respectively to a magnitude of the force input,

filter the history information according to an attribute of the forcing point when the force input to the forcing point occurs, and


However Peters teaches:
variably operable corresponding respectively to a magnitude of the force input (Figs. 1-4 [0010-0017] teaches of variably controlling an output depending on the force different selections of cells occur),

    PNG
    media_image1.png
    690
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    816
    616
    media_image2.png
    Greyscale

filter the history information according to an attribute of the forcing point when the force input to the forcing point occurs, and

filter the history information according to an attribute of the forcing point when the force input to the forcing point occurs ([0017] can filter horizontally or vertically based on pressure), and


  It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Peters before him before the effective filing date of the claimed invention, to modify the cited prior art to different outcomes depending on a force as taught by Peters for a better result, of enhancing the ease of use of graphical user interfaces.

 Regarding claim 3, Han teaches:
3. The electronic device of claim 1, wherein the forcing point is a control button displayed on the display while the application is executed ([0041]  The user interface is displayed as the same time as button 320 is shown, Fig. 3).  
                                                            
Han doesn’t teach:
wherein the forcing point is linked to a control button displayed on the display at a location other than where the forcing point is located while the application is executed.

However Peters teaches:
wherein the forcing point is linked to a control button displayed on the display at a location other than where the forcing point is located while the application is executed.
(Figs. 1-4 [0010-0017] teaches of variably controlling an output depending on the force different selections of cells occur)
  It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Mall before him before the effective filing date of the claimed invention, to modify the cited prior art to different outcomes depending on a force as taught by Peters for a better result, of enhancing the ease of use of graphical user interfaces.

Regarding claim 4, Han teaches:
4. The electronic device of claim 3, wherein the processor is further configured to control to output a shortcut, which is used to execute at least some of a plurality of functions executable through the control button, via the display to the area adjacent to the forcing point ([0035-0042] Fig. 3 user can access previous user information such as different items 331-337 through button 311 which is adjacent).  
 
 
Regarding claim 8, Zhao teaches:
8. The electronic device of claim 1, wherein the processor is configured to: divide the area adjacent to the forcing point into a plurality of sub areas (Figure 10 different history information boxes called contacts are divided into different areas); (Fig. 10 different tabs can provide different functions [0067] user can select what different contant tabs do).
  It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Zhao before him before the effective filing date of the claimed invention, to modify the cited prior art to include different boxes as taught by Zhao in order to organize data easier.
 
Regarding claim 9, Zhao does not appear to teach of separate forcing points relating to history information to the area, however Naam teaches:
9. The electronic device of claim 1, wherein the processor is further configured to control to output via the display the history information to the area adjacent to the forcing point, together with a separate forcing point.  ([0044] history items selectable)
 
Regarding claim 10, Zhao teaches:
10. The electronic device of claim 1, wherein the application includes at least one of an e-mail application, a social network service (SNS) application, a web- browser application ([0040] web browser), a schedule application, a photo application, a photo editing application, a moving picture editing application, a memo application, a drawing application, or a clock application.  
 
Claim 12 is similar to claim 1 and rejected for similar reasons.

Claims 14-15 are similar to claims 3-4 and rejected for similar reasons. 
Claims 19-20 are similar to claims 8-9 and rejected for similar reasons. .

 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Peters in view of Mall US 2013/0198208.
 
Regarding claim 2, Han failed to teach of tracking user activity on startup of application, however Mall teaches:
2. The electronic device of claim 1, wherein the processor is configured to control to start storing the history information in the memory if the application starts (Mall: [0039] Teaches of tracking all activities when the computer is started.).  
 It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Mall before him before the effective filing date of the claimed invention, to modify  the cited prior art to include to tracking user activity at startup as taught by Mall for a predictable result, of insuring that all user activity is tracked to provide more data so that the content can be ranked better for the user.
 
Claim 13 is similar to claim 2 and rejected for similar reasons.
 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Peters in view of Agrawal US 2011/0246216.

Regarding Claim 6, does not appear to distinctly discuss linking fields of an input template, however Agrawal teaches:
6. The electronic device of claim 1, wherein the processor is configured to control to store the history information in the memory with a link to an attribute of a field of an input template related with the application (Agrawal: [0015,0027,0034, 0058-0062] teaches of a user interface that fills out fields of a form and storing the health data, Fig. 4 408 teaches of filling out these forms automatically).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Agrawal before him before the effective filing date of the claimed invention, to modify Han to include automatically filling out forms as taught by Agrawal for a predictable result, of making online browsing easier so that any user input can be done automatically.
 
Claim 17 is similar to claim 6 and rejected for similar reasons.
 
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Peters in view of Odryna US 9,258,609.
 
Regarding claim 7, Han does not appear to teach of different applications, however Odryna teaches:
7. The electronic device of claim 1, wherein the processor is configured to: control to receive user information managed by a different application distinguished from the (Col. 6 lines 25-65+, Col. 7. 1-20) teaches of a user selecting content providers and a user selecting profiles and the applications return media that is available to a user [Col. 9-10] teaches that their sorted by user preferences).  
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention, to modify the Han to include requesting a ranking based on user information as taught by Odryna, for a predictable result, enhancing the presentation by displaying most relevant results first.

Claim 18 is similar to claim 7 and rejected for similar reasons.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Peters in view of Hoag US 9,053,189.

Regarding claim 5, Han does not distinctly disclose of use frequency however Hoag teaches:
5. The electronic device of claim 4, wherein the processor determines the some of the plurality of functions based on a use frequency (claim 9 teaches of customizing a user interface based on user usage information).  
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Han before him, to modify to include requesting customizing a webpage as taught by Han 

Claim 16 is similar to claim 5 and rejected for similar reason.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Peters in view of Naam US 20060004711 A1.

Regarding claim 11, Han doesn’t teach of history information being absent, however Naam teaches:
The electronic device of claim 1, wherein the processor is configured to control to store recommendation information, which is based on a preset condition, in the memory as the history information, if the history information on the use of the electronic device is absent (Naam [abstract] teaches that search results are first trained and learned from user clicks).  
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Naam before him, to modify to include customizing based on learning user preferences as taught by Naam in order to show more relevant content to a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is 571-270-0603 and fax number of 571-270-9866, agendas can be sent to examiner Norris’ fax or emailed if form PTO/SB/439 is uploaded to the file wrapper https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  The examiner can normally be reached on 12PM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN J NORRIS/Examiner, Art Unit 2177  

/CESAR B PAULA/           Supervisory Patent Examiner, Art Unit 2177